Citation Nr: 0416872	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  98-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left hip 
disability, currently rated as 10 percent disabling.

3.  Entitlement to a total rating based on service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The veteran had honorable active service from April 1976 to 
April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  

This case was remanded by the Board in August 2003 and has 
been returned for review.  

As noted in the prior Remand, on the VA Form 9, received in 
October 1998, the veteran argued for increased ratings for 
the right shoulder and left hip and he specifically re-
asserted that he could not work due to service-connected 
disabilities.  The Board construes the assertion of 
unemployability as an NOD and intent to appeal a TDIU claim.  
The RO has not issued an SOC on the TDIU claim.  The United 
States Court of Appeals for Veterans Claims has held that an 
unprocessed NOD should be remanded, rather than referred, to 
the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).


REMAND

The Board notes that a Veterans Claims Assistance Act of 2000 
(VCAA) notice must be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board does not find that any 
correspondence regarding increased ratings for right shoulder 
and left hip disabilities provided to the appellant by the RO 
meets these requirements.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2003) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should issue a statement of 
the case with respect to the TDIU.  The 
veteran is advised that a timely 
substantive appeal will be necessary to 
perfect an appeal to the Board.

3.  Thereafter, the RO should 
readjudicate the issue(s) currently in 
appellate status.  If the benefits sought 
on appeal remain denied, the veteran and 
the representative should be furnished 
with a supplemental statement of the case 
and an opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




